Name: Commission Implementing Regulation (EU) 2019/336 of 27 February 2019 amending Regulation (EU) No 1141/2010 and Implementing Regulation (EU) No 686/2012 as regards the rapporteur Member State for the evaluation of 1-methylcyclopropene, famoxadone, mancozeb, methiocarb, methoxyfenozide, pirimicarb, pirimiphos-methyl and thiacloprid (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: environmental policy;  marketing;  health;  agricultural policy;  means of agricultural production;  economic geography;  chemistry
 Date Published: nan

 28.2.2019 EN Official Journal of the European Union L 60/8 COMMISSION IMPLEMENTING REGULATION (EU) 2019/336 of 27 February 2019 amending Regulation (EU) No 1141/2010 and Implementing Regulation (EU) No 686/2012 as regards the rapporteur Member State for the evaluation of 1-methylcyclopropene, famoxadone, mancozeb, methiocarb, methoxyfenozide, pirimicarb, pirimiphos-methyl and thiacloprid (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1107/2009 of the European Parliament and of the Council of 21 October 2009 concerning the placing of plant protection products on the market and repealing Council Directives 79/117/EEC and 91/414/EEC (1), and in particular Article 19, thereof, Whereas: (1) Commission Implementing Regulation (EU) No 686/2012 (2) and Commission Regulation (EU) No 1141/2010 (3) allocated to the United Kingdom, as rapporteur Member State, the evaluation of certain active substances contained in plant protection products. (2) On 29 March 2017, the United Kingdom submitted the notification of its intention to withdraw from the Union pursuant to Article 50 of the Treaty on European Union. The Treaties will cease to apply to the United Kingdom from the date of entry into force of a withdrawal agreement or, failing that, two years after that notification, i.e. from 30 March 2019, unless the European Council, in agreement with the United Kingdom, unanimously decides to extend that period. (3) The draft withdrawal agreement as agreed between the negotiators, and endorsed by the European Council (Article 50 of the Treaty on European Union), contains arrangements for the application of provisions of Union law to and in the United Kingdom during a transition period beyond the date the Treaties cease to apply to and in the United Kingdom. If that agreement enters into force Union legislation in the field of plant protection products will apply to and in the United Kingdom during the transition period in accordance with that agreement and will cease to apply at the end of that period. However, even if the withdrawal agreement is ratified by the EU and the United Kingdom, during the transition period the United Kingdom is not to act as leading authority for risk assessments, examinations, approvals or authorisations at the level of the Union or at the level of Member States acting jointly as referred to, amongst others, in Regulation (EC) No 1107/2009. (4) It is therefore necessary to allocate to other Member States the evaluation of the active substances for which the United Kingdom is the rapporteur Member State and where a decision on their renewal of approval is not expected before 30 March 2019. The active substances concerned are 1-methylcyclopropene, famoxadone, mancozeb, methiocarb, methoxyfenozide, pirimicarb, pirimiphos-methyl and thiacloprid. (5) That allocation should ensure a balance in the distribution of the responsibilities and the work between Member States. (6) As the evaluation of the active substances concerned are at an advanced stage and the work to be carried out is expected to be minor, a co-rapporteur Member State should not be allocated for that evaluation. (7) Implementing Regulation (EU) No 686/2012 and Regulation (EU) No 1141/2010 should therefore be amended accordingly. (8) This Regulation should apply from 30 March 2019. However, in case the two year period referred to in Article 50(3) of the Treaty on European Union is extended, this Regulation should apply from the day following that on which legislation in the field of plant protection products ceases to apply to and in the United Kingdom, as, in accordance with Article 4(3) of Council Regulation (EEC, Euratom) No 1182/71 (4), the cessation of application of acts fixed at a given date occurs on the expiry of the last hour of the day falling on that date. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 686/2012 is amended in accordance with Annex I to this Regulation. Article 2 Regulation (EU) No 1141/2010 is amended in accordance with Annex II to this Regulation. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. It shall apply from 30 March 2019. However, where a decision has been taken to extend the two year period referred to in Article 50(3) of the Treaty on European Union, this Regulation shall apply from the day following that on which legislation in the field of plant protection products ceases to apply to and in the United Kingdom. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 February 2019. For the Commission The President Jean-Claude JUNCKER (1) OJ L 309, 24.11.2009, p. 1. (2) Commission Implementing Regulation (EU) No 686/2012 of 26 July 2012 allocating to Member States, for the purposes of the renewal procedure, the evaluation of active substances (OJ L 200, 27.7.2012, p. 5). (3) Commission Regulation (EU) No 1141/2010 of 7 December 2010 laying down the procedure for the renewal of the inclusion of a second group of active substances in Annex I to Council Directive 91/414/EEC and establishing the list of those substances (OJ L 322, 8.12.2010, p. 10). (4) Regulation (EEC, Euratom) No 1182/71 of the Council of 3 June 1971 determining the rules applicable to periods, dates and time limits (OJ L 124, 8.6.1971, p. 1). ANNEX I Part A of the Annex to Implementing Regulation (EU) No 686/2012 is amended as follows: (a) the entry for 1-methyl-cyclopropene is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State 1-methyl-cyclopropene NL (b) the entry for Mancozeb is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Mancozeb EL (c) the entry for Methiocarb is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Methiocarb DE (d) the entry for Methoxyfenozide is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Methoxyfenozide SK (e) the entry for Pirimicarb is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Pirimicarb SE (f) the entry for Pirimiphos-methyl is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Pirimiphos-methyl FR (g) the entry for Thiacloprid is replaced by the following: Active substance Rapporteur Member State Co-rapporteur Member State Thiacloprid DE ANNEX II In Annex I to Regulation (EU) No 1141/2010, the entry for Famoxadone is replaced by the following: Column A Column B Column C Column D Famoxadone 2012 FI 31 August 2012